Title: To Thomas Jefferson from Robert Smith, 9 February 1806
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            [9 Feb 1806]
                        
                        The Hornet to be commanded by Capt Dent is the vessel that is to take the despatches. To accomadate Mr Gallatin
                            New-York is the port whence she is to sail.
                        The enclosed Afflicting letter compells me to leave
                            Washington abruptly—I have left at my office all necessary instructions.
                  Yr St
                        
                            Rt Smith
                     
                        
                    